 362DECISIONSOF NATIONALLABOR RELATIONS BOARDBeaconMoving and Storage,Inc.andLocal 814,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 29-CA-2757January 22, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn November27, 1972,Administrative Law JudgeStanley N.Ohlbaum issued the attached Decision inthisproceeding.Thereafter,General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Orderthe recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in itsentirety.iThe General Counsel hasexceptedto certain credibilityfindings madeby the Administrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.Standard DryWallProducts, Inc,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3). Wehave carefullyexamined therecord andfind no basis for reversing his findings.DECISIONPRELIMINARYSTATEMENT;ISSUESSTANLEY N. OHLBAUM,Administrative Law Judge: ThisiA continuance to September 26 was necessitated by the reinstatement,on General Counsel'smotion during the trial,of a portion of the complaintearlierwithdrawnby him,and the consequent issuance and service ofsubpenas on application of Respondent.Unless otherwise specified, alldates referred to in this decision are in 19722Trial transcript as correctedby myNovember 10 order on notice, acopyofwhich is annexed hereto[omitted from publication],marked"Appendix,"and made a part hereof.It should be particularly noted that,among other things indicated therein,the record-transcribed and certifiedextremely carelessly by the Reporter-should reflect that the testimony ofAlfredoOsono, Antonio Osono, and Nelson Osono,whenrecalledbyGeneral Counsel as rebuttal witnesses,shown at pp.90-105,and also thepreceding and ensuing colloquies at p 89,1.18, to p.90, 1. 3, and pp.106-108 of the transcript,as having occurred on September 6, didnotoccurproceeding under the National Labor Relations Act, asamended,29 U.S.C. Sec.151,et seq.(Act), brought on bycomplaint issued on April 28 by the Board's ActingRegional Director for Region 29, based on a charge filedon February 18, was tried before me in Brooklyn, NewYork, on September 6-8 and 26, 1972.1 All partiesparticipated,were represented by counsel,and wereafforded full opportunity to adduce testimonial anddocumentary proof,cross-examine,argue orally,proposefindings and conclusions,and submit briefs.The recordmade at the trial, as well as briefs received from GeneralCounsel and Respondent on October and November 3-bothlate-have been carefully considered.The issues presented are whether RespondentEmployerviolated Section 8(aX3) and(1) of the Act by laying off andfailing to takeback Alfredo, Antonio, and Nelson Osorioand Juan Guzman,because of their labor organizationalmembership or activities;and whether Respondent, infurther violation of Section 8(axl), warned its employeesto refrain from union participation,upon pain of reprisalincluding discharge.Upon theentirerecord 2 and my observation of thetestimonialdemeanor of the witnesses,Imake thefollowing:FINDINGSAND CONCLUSIONS1.PARTIES;JURISDICTIONAt all materialtimes,Respondent Employer, a NewYork corporation with principal office and place ofbusiness at 4402 Avenue J, Borough of Brooklyn, KingsCounty, city and State of New York, has at and from thereengagedinmoving, packing, and storing office andhousehold furniture and effects,and in alliedservices.During the representative year immediately precedingissuanceof the complaint, Respondent derived grossrevenues in excess of $50,000 from that business, forservices performed by contract and other arrangementswith and as agent forinterstatemovers including NorthAmerican Van Lines of Fort Wayne, Indiana, which forother enterprises outside of that State annually performsservices valuedin excessof $50,000.I find that at all materialtimesRespondent has been andisan employerengaged in commercewithin the meaningof Section 2(2), (6), and (7), and the above Union a labororganizationwithin themeaningof Section 2(5), of theAct; and that jurisdiction is properly asserted here.on September 6. prior to the testimony of Respondent'switnesses, JohnKevin Gilgan and Joseph P Candella,but-as the context ofthe Osonos'said testimony clearly indicates-occurredafterGilganand Candella(Respondent'switnesses)testified,on September7Thus,what nowmistakenly appears in the transcript of September6 at p.89,1 18 through p108. 1. 10. should be shifted to follow afterp. 210 of thetranscript ofSeptember7 In thehope that the foregoing explanationand myappendedtrial transcript correction order of November 10 will suffice,Ihave notundertaken the physical task of rearranging and renumbering the trialtranscript pages accordingly nor have I taken apart and rebound the fourvolumes of the trial transcript so that they would be in correct order-taskswhich should have been performed by the Reporterwho is compensated bythe Governmentfor properlyperforming those duties,or by counsel whoshould have undertaken or moved to compel these important corrections.201NLRB No. 72 BEACON MOVING AND STORAGE, INC.363II.ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent is engaged in the moving andstoragebusiness at and from its Brooklyn, New York, premises. Inconnectionwith that business,Respondent employsmoving men (drivers, helpers, and packers) who loadcustomers' belongings, such as household furniture, intoRespondent's moving vans and drive the loaded vans toother locations, where they unload them. Movingmen areselected for daily assignments by a sort of earlymorningshapeup system, although Respondentat times alsoschedules in advance--even though it may not announceuntil the daily morning "shapeup"-selected work crewsfor specific jobs. However, the basic method of operationcenters around a daily morning "shapeup" at 7 a.m., withvans moving out by 7:30 a.m. Respondent's work forcemay vary from day to day, even aside from seasonal orother general factors. It is undisputed that Respondent hasno seniority policy. As a regular part of Respondent'sbusiness operations, it maintains a system ofsoliciting andfiling printed "Job Performance Report" forms on whichitsmovingmen's job performance is evaluated and rated bycustomers. These report forms, together with other custom-er complaints (letters and oral), are placed into eachemployee'spersonnel folder or are attached to thecompleted contract.B.Alleged Violations of Section 8(a)(3)1.Osorio Brothersa.Employees' versionThere is, to begin with, the matter of Respondent's layoffof the Osono brothers. Respondent concedes that it laidoff the three Osorios-Alfredo, Antonio, and Nelson-onFebruary 14. The issue here is only whether their layoffwas for union membership or activity. The proof not onlyfails to establish that it was, but strongly indicates thecontrary.None of the Osorios was a member or active on behalf oftheUnion prior to their layoff on February 14.3 On themorning of that day (February14),AlfredoOsorio-ac-cording to his own testimony-did not show up for work at7 a.m. "shapeup" as required, but instead telephoned inaround 7:15, telling Respondent President John KevinGilgan that he would be late and inquiring whether therewas "something for me today." Gilgan replied in thenegative but added that he wished to speak to Osorio, whothereupon took a cab to Respondent's place of business,where he was informed by his two brothers (Antonio andNelson Osorio) that he was fired. According to Alfredo,Gilgan then told him (Alfredo) in the presence of JosephCandella,Respondent's vice president for sales andadministration, that they wanted to get rid of him becauseif they did so they would be rid of all of their troubles.Further according to Alfredo, Gilgan then commenced toquestion him regarding his union activities and indicatedhe was discharged. Thereafter-still according to Alfre-do-he (Alfredo) with his two brothers (Antonio andNeslon) and two other employees who were also laidoff-Juan Guzman and Jose Acosta-went to the Union'soffice, where they spoke to union representatives and weregiven applications for membership.According toAntonioOsorio,about 7:30 a.m. onFebruary 14, after about 10 or 15 men had been dispatchedout on jobs, he (Antonio), his brother Nelson, and JoseAcosta were told by Candellain the presenceof Gilgan, "Ithink if we got rid of you the business is going to runbetter," and that Candella added that if they wanted towork for a union company Respondent would recommendthem.When, still according to Antonio, he (Antonio)asked the reason for being fired and no other explanationwas forthcoming(on further direct examinationby unioncounsel, Antonio supplied the additional information thatCandella alsosaid,"I don't have togiveyou a reason"),thereupon Candella also said, "I don't have to give you areason"), thereupon Antoniostatedthat he (Antonio) hadheard "some people outside" whom he did not know"talking about the union" that morning; and that whenCandella or Gilgan asked for more information Antoniosaidhe did not know. On cross-examination, Antonioconceded that he had never been questioned or spoken toby Gilgan or Candella prior to February 14 concerning theUnion.NelsonOsorio's version of the foregoing is that when he,his brother Antonio, and Jose Acosta were called to theoffice on the morning of February 14, Candella in thepresence of Gilgan told them that they were fired; and thatwhen Antonio asked why,Candelasaid "he didn't have togiveus no reasons" but added that "they heard that someguys wanted a union and he thought . . . if they got rid ofus they will have no more troubles." Nelson Osorio'sversion is thus at odds with that of his brother Antonio,who testified to no such thing but swore that it was he,Antonio,who brought up the subject of a union. Nelsonconceded that he was at no time prior to February 14questioned by Gilgan or Candella about the Union orwhether he was a member.On February 14, Alfredo and Antonio Osorio hadworked for Respondent (intermittently, as describedabove, on days when there were jobs for them) forsomewhat over a year; Nelson Osorio, for around 6months. It is conceded that the turnover of employees waslarge, with no seniority system.On cross-examination,Alfredo Osorio conceded that ona number of occasions he had been called to the officeregarding customers'complaints concerning his movingoperations.According to Alfredo, the two instances herecalled occurred about 2 months before his discharge andneither involved him-according to him, one dealt merelywith his failure to obtain a signed release from a customerbefore moving a piano. Alfredo further conceded on cross-3Eachof the threeOsono brothers expressly concededat the trial thatweek before hislayoff-with no claim that hejoined,and no proof that evenhe was not amember ofthe Unionon or prior to February14.Nelsonif true this was known to Respondent-the record is barren ofany proof orOsonotestified he joined afterward.Alfredo swore he still doesnot belongclaim that any of the Osonos was active or. indeed,in any way participatedto any union. Except for Antonio Osorio's self-serving, uncorroboratedin union or organizationalactivity prior to the February 14 layoff.testimony that he visited the union office in regard to membership about a 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamination that he called in "a lot of times" to say hewould be late; and insisted that he always called in in caseof absences, which he likewise conceded were "often."For his part, on direct examination by union counsel,Antonio Osorio denied there had ever been any complaintsregarding his work or regarding any absence, or otherwise.On cross-examination,however,Antonio appeared tomodify this somewhat by testifying that he could not"remember" any customer complaint; and that he was not"frequently" absent of his own volition, estimating nomore than 5 or 6 days of absence, not counting a 2-weekPuerto Rican vacation, while working for Respondent. Healso denied being "often" late or any criticism on thisscore.Nelson Osorio likewise insisted he could not "remember"any complaint or questioning concerning any customer,absence, or lateness. He, as well as his two brothers,insisted he never fought with or threatened any otheremployee or carried a knife on the job.b.Employer's versionRespondent's two executives, John Kevin Gilgan (presi-dent) and Joseph P. Candella (vice president for sales andadministration) testified at length concerning the termina-tion of the Osorio brothers. According to both Gilgan andCandella, since the work performance of the three brothersleftmuch to be desired, when a work lull occurred onFebruary 14 they tookthe occasionto lay them off withabout six other employees, but with the intention of notrecalling the Osorios for reasons which will be described.According to Respondent'smanagement(i.e.,Gilganand Candella), dissatisfaction with the Osorios centeredaround a number of factors. (1) To begin with, the Osoriobrothers threatened and even had fights with otheremployees-identified by Gilgan by name at the trial-who with other employees-identified by Gilgan byname at the trial - who reported these, including threatswith knives. Gilgan himself, he swore, personally saw twoof the Osorio brothers carrying large knives-Gilganobjected not so much to the knives as their size (said to be8 inches sheathed).Gilgan considered these knife-wieldingthreatsasat least inimical to the morale of otheremployees. (2) Although tipping is customary, with theman in charge of a job receiving a bulk tip for distributionamong the moving crew,on several occasions complaintswere received from other employees that Antonio Osoriohad not shared, or properly shared, tips. (3) As indicatedabove, although employees are required to report by 7a.m., when jobs are assigned, "all of [the Osorios] were allalways late," particularly Alfredo. It will be recalled thatAlfredo did not dispute that he was late "a lot of times,"attempting to mitigate this by insisting he would call in toannounce it. But,as testifiedby Gilgan, latenesses-even4As explainedby Gilgan,although there is somewhat of a seasonal lullin Respondent's noncommercial moving business from mid-January to mid-April, unanticipatedcalls on Respondent for commercial work during thatperiod couldnecessitate the calling or "shapeup"of equivalent(or evenlarger)total temporary crews on given days even during the normally slowerperiod.SRespondent concedes that it subsequently recalled all of the other six(i e, other than the Osorios),within about a month thereafter-includingone (Acosta)who was believed to have joined the Union,and who was stillwhen called in-play hob with the day's work, particularlywhere the crew for a job is scheduled the previous day,since it may be impracticable or even impossible to makesubstitutions at the last minute. Since vans are dispatchedby 7:30, unless a substitution can be arranged in the shorttime between 7 and 7:30, the job is delayed, canceled, orwill entail overtime or run over the day. (4) All threeOsorios were also "chronically absent . . . more absentthan most . . . absent without our consent . . . sometimestheywould disappear for a week at a time," dustannouncing that they were not coming in (for as long as aweek) and not even seeking permission to be absent.According to Gilgan, other employees indulging in suchaction were fired. (5) Finally, and perhaps most importantof all, an extraordinary number of complaints werereceived from customers concerning the Osorios; theseincreased noticeably in December 1971 and January 1972,shortly before the Osorios were terminated. No less thansevenwrittenexamples of these were produced byRespondent at the trial (Resp. Exhs. 1-7). A review oftheseletters from customersindicates that they refer to all ofthe Osonos and that they are serious, not insubstantial, innature:,[ See 367, 3671(a), 367 (b):]'Although the Osorios in one way or another disputed ordenied these customer complaints-such as by calling thecomplaining customer "crazy and . . . a liar"-it is evidentthat any of the letters, and certainly the more so all ofthem, constitute credible and ample justification for thedischarge of the employees complained about.With such work records and the decision to drop theOsorios already made around the beginning of February,to be accomplished at "an opportune time," when theopportunity for a layoff presented itself on February 14because of a temporary seasonal lull in work, 4 the threeOsorio brothers-along with some six other employees-were selected for layoff; in the case of the Osorios,concededly with no intention on Respondent's part torecall or use them again.5 Gilgan and Candella crediblyexplained that they had hesitated to discharge them priortothis"convenient" occasionwhen they could beseemingly grouped with others, because "they had alwaysbeen violent" and that they did not tell them the realreasons (as detailed above) for their "layoff" because "We[i.e.,Candella and Gilgan ] didn't want a conflict . . . [and]feared for [our] physical safety."Both Gilgan and Candella absolutely and convincinglydeny any knowledge of any union activity or involvementon the part of any of the Osorios (or any other employeelaid off on February 14)6 at any time prior to the February14 layoff. Gilgan, who concedes helaterbecame aware thatsome other employees were involved in union activity,points out that not only are those individuals still inRespondent's employ but that he has actually knowinglyemployed byRespondent at the time of the trial of this proceeding.Indeed,undisputed testimony of Gilgan establishes that he rehired Acosta eventhough the latter informed him poor thereto that he had Joined the Union6Gilgan conceded that about a week priortoFebruary14 he firstlearned that the Union was attempting to organizeemployees; and that onFebruary 9 the Union.picketing through and stopping the operation ofelevatorsby nonemployees,succeeded in delaying a pending job untilRespondent agreed topay employeesunion scale BEACON MOVING AND STORAGE, INC.hired union members since that time, with no discrimina-tion as to hire or workassignments.His testimony in thisrespect is not only unimpeached but undisputed.Gilgan and Candella dispute the Osorios' version of whatwas said at the February 14 termination,insistingthat theymerely told the nine employees, including the threeOsorios, that they should not come in the next day and towait untilcalled again. Candella testified that Osoriobrought up the Union by declaring "belligerent[ly]" as heleft, "This is not the end of it, I will take it to the union."On balance, after comparingtestimonialdemeanor ofthe witnessesand upon the record as a whole, I credit theGilgan-Candella version of the termination episode ofFebruary 14,as well astheir version of other matters wherein conflict with that of the Osorios. I find it difficult tobelieve that Gilgan or Candella would have utilized theoccasion of the February 14 layoff to interrogate orthreaten any of the employees or gratuitously tp announceto them that their layoff was linked with union member-ship or activity. Furthermore, it is conceded that none ofthe Osonos was then a union member; and union activityor participation on their part before thenhas likewise notbeen established, nor any to the knowledge of Respondent.Moreover, the three Osonosare interested witnesses, andnot a single one of the other six laid-off employees wasproduced to testify in corroboration of the Osorios'version.There are additionalreasonswhy I prefer to creditGilgan and Candella over the Osonos. So far as AlfredoOsorio is concerned, he as much as admitted that he stillnurses an old grievanceagainstRespondent dating back toan automobile accident of May 1971, as to which he tookCandella to task "about fivetimes"for allegedly not takingcare of it properly; in Osorio's words, he still continues tofeel that in this matter his former employer "didn't do rightby [me ]." As to all of the Osorios, they were either less thancandid or seriously careless and mistaken under oath at thetrialintheirresponses to questions not only as tocustomers' complaints about their work (detailed above),but also as to their activities and earnings since their layoff.Thus, although as to the latter Alfredo and Nelson Osorioswore blandly and withseeming assurancethat they hadnot had anyincomesince the layoff except for "threedays" (Antonio) or "four days" (Nelson) picketing for theUnion,7 undisputed subpenaed union records (Resp. Exhs.8a-8L) establish that they were in fact paid for 9 days ofpicketing (at $15 per day) over the period from February23 to March 3. While there is, of course, nothing wrongwith the Osorios' picketing for the Union for pay,nevertheless the gross inaccuracy of their testimony on thatsubjectcastsa shadow over other aspects of theirtestimony. As for the described customers' written com-plaints, produced on Respondent's case to discredit theOsorios'denials thereof on cross-examination duringGeneral Counsel's case, the Osorios took thestand againon rebuttal, with the following results:Alfredoconceded(as he had on his original cross-examination) that there had°Nelson Osonotestifiedthat he also worked for 3 daysmaking icecream cones8Later in the day (i e, September7,afterRespondentrested,mistakenly-see In. 2, supra-shown in thetranscriptat pp 106-8), heamendedthis to theextentof stating he would produce a rebuttalwitness365been some adversereports bycustomers concerning hiswork.Antonio-confrontedwith the customers' letters-atfirst continuedto insist there were no complaints and was"positivelysure" he was "never" told about any suchcomplaints,but on furtherquestioningconceded that he"just remember[s] it . . . now" but didnot when testifyingthedaybefore,thatGilgan or Candella or both hadinformed him of customers'complaintsabout his work.Nelson-likewise confronted with the customers'letters-conceded that he was now able to"remember" only onesuch complaint but was unable to "remember" any others.However,Nelsonprofessed to be unable to "remember"even being asked such questions on the previousday at thishearing,although the recordclearlyestablishes that he was.In view of Respondents witnesses'identification byname of other employeesinvolvedin alleged work-relatedmisbehaviorby the Osorios,and Respondent's productionof the sevendescribedand identified customers'letters ofcomplaint regarding the Osorios, in the interest of fairnessIexpresslyinquired of counsel for GeneralCounselwhetherhe would call any ofthe identifiedemployees(other thantheOsorios)or customers in rebuttal, orwhether he desired to have time for that purpose. Herepliedin the negative(pp. 141-42 and 210).8Under all ofthe circumstances, I accordingly credit thetestimonyof Gilgan and Candella to the extentmateriallyconflictingwiththat of the Osorios.2.GuzmanThe complaint includes allegations concerning JuanGuzman to the same effect as those regarding the threeOsorio brothers. However, since no proof whatsoever wasproduced concerning the former up to the time GeneralCounsel rested his case, Respondent thereupon moved todismiss as to Guzman. After requesting a brief recess,GeneralCounselmoved to delete Guzman from thecomplaint.The granting of General Counsel's motion,which was unopposed, rendered Respondent's motion todismiss academic.At the end of the second day of trial, after Respondentrested,General Counsel indicated that he intended toproduce an employee other than the Osorios as a rebuttalwitness (pp. 106-108, in wrong place in transcript; see fn.2, supra).A continuance was granted for this purpose untilthe following day, when it turned out that this rebuttalwitness was none other than Guzman; and, just beforeplacing him on the stand, General Counsel moved toreinstate the complaint allegations concerning him. At theconclusion of Guzman's testimony, over Respondent'sobjection and in the exercise of discretion, I permitted it.This, however, prolonged the trial by in effect requiring aretrial as to Guzman involving the necessity for Candellato take the stand for further extended testimony, and alsofor a further continuance of over 2 weeks in order toenable Respondent to serve subpenas for the production offurther proof.the following day Thisturnedout to beGuzman,who is discussed belowHowever. Guzman was not forsignificant purposesone of the employeesidentified by Respondentin connectionwith the Osorios' alleged work-related misconductnor was he a customer. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDBriefly stated,the issue concerning Guzman is whetherhe was discharged or whether he quit. If Guzman is to bebelieved,he was fired;according to Respondent,he quit. Icredit Respondent.Guzman, who worked for Respondentfrom some time in1971 until February 14, 1972, testified that on the latterdate he was called into the office and questioned byGilgan,Candella, or bothof them concerning unionactivity and that he admitted hearing "rumors" about it;and that thereupon one or the other-after first swearinghe could not recall which, he settled on Gilgan-told himthat if he was "with them" he could work there but if "withthe union" he could not. Further according to Guzman, hewas laid off the following day-which, if true, would havebeen February 15, the day after the nine employeesincluding the three Osono brothers were laid off. Conced-ing that he was not present in the office at any time whileany of the Osorios was there, whom he characterized asmere"casual"acquaintances,Guzman was also insistenton cross-examination that he is unable to remember dateseven to the extent of not rememberingmonths.Guzman,demonstratinghostilityand even some obstreperousnesson the stand,also conceded on cross-examination that notonly was he not a member of the Union, but had not beenactive for it or involvedwith it atany time before his allegeddischarge on February 14 or 15.Respondent Vice President Candella, recalled to testifyon the subject of Guzman, swore that the truth of thematter was that on February 14 Guzman came in andcomplained about the layoff of "[my] three friends, theOsorio brothers"; but that, notwithstanding Candella'sassurance to Guzman that it had nothing to do withGuzman and that he (Guzman,wiose work was satisfacto-ry) was not being laid off, Guzman complained that "[my ]three friends had been fired." Candella urged Guzman tothink it over and stay with the Company.But thatafternoon Guzman returned and insisted on quitting sincehis "three friends" had been terminated.Guzman refusedto reconsider, despite the urgings of Candella and Gilgan.Contrary toGuzman's claimthat the Osorioswere mere"casual"acquaintances,Candella pointed out that Guz-man drove the Osorios to and from work in his car andwere friendly, neighbors, and played on the same ballteam,thatGuzman loaned the Osorios hiscar, and thatthese relationships have continued even after the four wereno longer in Respondent's employ. Denying any discussionof the nature described by Guzman, Candella sworeunequivocally that neither he nor Gilganin his presence(as testified by Guzman)ever spoke to Guzman aboutunion activity and that that subject was not so much asmentioned.Upon comparative testimonial demeanor observations I6General Counsel places emphasis upon Respondent's records indicat-ing that-irrespective of itsdailywork force needs-on aweeklybasis itsaggregate work force in the weeks following the Osonos'February 14 layoffwas at least as large as in the weeks before February 14. Even accepting thiscontention at face value,the statistics are not inconsistent with Respon-dent'scredited explanation that in including the three Osono brothersamong nine individuals not selected for jobs at the February 14 shapeupand "laid off' until Respondent recalled them,itintended to recall allexcept the Osorios, which it in fact did. As for Guzman, as found,he quitcredit the testimony of Candella in preference to that ofGuzman.3.Discussion and findingsIthas been pointed out so often that it does not meritrepetition,that an employermay lay offor dischargeemployees for a good reason,a bad reason,or even noreason,without violatingthe Act.See, e.g.,N.LR.B. v.WatermanS.S. Corp.,309 U.S. 206,218-219;N.LR.B. v.OgleProtection Service,Inc.,375 F.2d 497, 505-507 (C.A.6), cert.denied389 U.S. 843;N. L R. B.v. RedwingCarriers,Inc.,284 F.2d 397 (C.A. 5);N.LR.B. v. McGahey,233 F.2d406,413 (C.A. 5).The complaint here alleges that Respondent terminatedthe threeOsoriobrothers and Guzmanon February 14 andhas not rehired them since then "because said employeeshad joined and assisted Local 814 and had engaged inother concertedactivityfor the purpose of collectivebargaining and mutual aid and protection."No such thinghas here been established. As shown above,each of theemployees in question has conceded he was not a memberof theUnionon or beforeFebruary 14;and each of thoseemployees has either conceded that he had not activelyparticipated therein or in such activityprior to February14, or there is no showing that he had.There is also noshowing that Respondent was aware of any such unionmembership or activity on these employees' part-asindeed Respondent could not very well otherwise be, sincethe membership was nonexistent and the participation insuch activity likewise nonexistent or seemingly or substan-tially so.Although under no obligation to do so, Respon-dentcrediblyestablished ample justification for its termi-nation of the Osorio brothers;in no way was Respondent'sproof in this respect controverted,even though GeneralCounsel was expressly offered opportunity and time to doso.So far as Guzman was concerned, the substantialcredible testimony establishes that he quit, as Respondentclaims, because his friends, theOsoriobrothers,had beenterminated.Finally,there is no reason to believe orsuppose that Respondent's failure to call these individualsback for work was other than its good reasons forterminating them in the first place(or, in Guzman's case,hisresignation).9Credited testimony of RespondentPresident Gilgan,like its vice president,Candella, a witnessof good quality, establishes-again,without contradic-tion-that notonly didRespondent retain union adherentsin its employ but has actually hired them with knowledgeof their union affiliation.It is accordingly apparent that General Counsel has nothere established a case of violation of Section 8(aX3) or (1),and I so find and conclude.10Cf.,e.g.,Capital AmericanaInc.,198 NLRBNo. 120.and never sought his job backioRespondent'smotion to stoke out so much of the testimony ofAlfredoOsono as relates to an alleged episode of February II asunconnected and without predicate in the complaint is denied However,after considering the alleged episode within the framework of the entirerecord including testimonial veracity.Iam unable to ascribe anysignificance to it. (Alfredo testified that on February II he receivedinstructions from a senior employee-from whom Alfredo takes orders-toreturn to the office This senior employee had allegedly seen an unidentified BEACON MOVING AND STORAGE,INC.367C.Alleged "Independent"Violations of Section8(a)(1)It is also alleged that in September 1971 Respondentthrough its president,Gilgan,and others"warned anddirected"its employees not to become or remain unionmembers or to assist a union,and "threatened"them with"discharge and other reprisals" if they did not comply.The only proof adduced in support of these allegationsconsists of the testimony of Alfredo and Antonio Osorio.According to Alfredo,in September employees wereassembled into the office and told by Gilgan that "ifanybody tries to get a union in they will be fired."Antonio's version of this alleged incident is that Gilgantold the employees that "if you find out anyone give theirnames and addresses to the union guy,they don't workthere any more."Gilgan and Candella unequivocally deny the incidentaltogether.Notwithstanding the two Osorios' testimony that thestatement or statements in question were made to theassembled employees,not a single other employee wascalled to corroborate them.Although Alfredo Osorio sworethatGuzman was present,not even Guzman testified toany such incident.Having already expressed my views at length concerningthe testimonial quality of the witnesses involved,it is notnecessary to reiterate them here.Again preferring andperson,presumably a union organizer,speaking to some employees.However,as shown above,Respondent concedes that it was aware at thistime that the Union was attempting to organize its employees.)iiIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,crediting the testimony of Gilgan and Candella,I find thatithas not been established by a fair preponderance ofsubstantial credible proof, as required, that the allegedwarnings, directions,threats, or statements were made.Upon the foregoing findings and the entire record,I statethe following:CONCLUSIONS OF LAW1.At all material times, Beacon Moving and Storage,Inc..Respondent herein,has been and is an employerengaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.Jurisdiction is properly asserted in this proceeding.3.It has not been established by a fair preponderanceof the substantial credible evidence upon the record as awhole that Respondent violated the Act in any of therespects alleged in the complaint herein.4.The complaint herein,dated April 28, 1972, shouldin all respects be dismissed.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of the Act,I issue the following:"ORDERIt is hereby ordered that the complaint herein, datedApril 28, 1972, be andit ishereby inall respectsdismissed.conclusions,and order which follows herein shall,as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposesReap.Exh.DateRefers toSubject. etc.11-18-72 Nelson Osorio; Lateness;refusal to follow instructions;Guzmanunauthorized visits to customer's refrigerator;unauthorized going through contents ofcustomer's drawers."Do not send these two menback to my home when I ship some of myfurniture to Yonkers next week."21-10-72 Alfredo and"Ibst rude"to customer and wife,causingAntonio Osorio "much difficulty"; "very slow plus theyused abusive language to my wife"; "saidhe did not care how long the job took, thathe was getting paid by the hour." "You shouldbe made aware of the attitudes of your menand also be responsible. I am awaiting yourresponse."312-23-71 Antonio Osorio$200 cash to cover moving charges found missingfrom customer's bag left in.room with mover,who shouted abusively at customer.Customerinitially made claim on Company.412-14-71 Antonio andBreakage caused by improper handling andNelson Osorio;failing to listen to customer's instructions.Fortunato"Nelson dropped one carton containing dishesand he began to laugh and thought this wasquite funny.When I complained,the other 367aDECISIONS OF NATIONAL LABOR RELATIONS BOARDResp.Exh.DateRefers toSubject, etc.412-14-71Antonio andman, Antonio, started to yell at me andNelson Osorio;said, 'Get back in the house' and thenFortunatocontinued yelling at me in Spanish."Customermadeclaim on Company.5'71 Winter AlfredoLateness,slowness,carelessdropping ofOsoriofurniture,and breakage;impertinence ("ifyou wanted the job donefastwhy didn't yourent a van and moveyourself"). "I wastotally dissatisfied with the move."6HinterAntonio"I'm writing this letter to you in hoping'71-'72Osoriothat you and your Company can realize howdissatisfied, annoyed, and inconveniencedI was selectingBeacon tomove ry furniture,to my new home in Bklyn [?]. I selectedyour company on the recorimendation of mysister who used your services and was quitesatisfied."The behavior of your men who moved me wasan outright disgrace. Their attitude towardme, my family, and anything that they cameinto contact with was completely appalling."When I suggested to them that I was payingby the hour, and would like to see them stoptalking and laughing and to move my furniture,one of the mennamed Osoriobecame verybitter,and beganyelling at me, thencompletely ignored his responsibility toperform hisduties asone of themoving men."I am terribly dissappointed with yourservicesif this is the type ofpersonnelthat you have working for you."When I was givenan estimateI was told byyoursalesmanthat you had in your employ4#1professional moving men.This I dispute."I would notrecommendyourcompany to movecattle."Resp.Exh.DateRefers toSubject, etc.7WinterAntonio and"I am taking this time to let you know very'71-'72AlfredodisappointedI was withthe supposedOsorioprofessional movingjob, as per your salesman,Brian Gilgan.He had told me I would begetting 1 van---3 men(excellent moving men).Well,I did get the van, and that was about allI did get. The three men, 2 of whom were BEACON MOVING AND STORAGE, INC.367bResp.Exh.DateRefers toSubject, etc.7WinterAntonio andbrothers did nothing but laugh and take'71-'72Alfredothere time in moving my furniture. TheOsorionamesof the men,I'm sureyou alreadyknow. I only know then as Fred & Antoni,the other man stayed in the truck, so Inever evensaw him."The job wasestimatedfor 6 hrs. which 'tr.Gilgan said would be plenty of time, theactual job took 9 hrs. and I am sure itwas only due to the poor help Iwas sent.I paid the final bill underprotest. I hadchosenyou, highlyrecommended to yourCompany from a friend butI promiseyou thatI will never use your Companyagain."